Citation Nr: 1514864	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-23 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension benefits as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, T.O. and C.V.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to July 1962, and from April 1963 to April 1964.  He died on June [redacted], 2010.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In order to substantiate her claim for death pension benefits, the appellant must submit evidence demonstrating that the Veteran served for 90 days or more during a period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).

The Vietnam era, as a period of war, begins on August 5, 1964 for any veteran serving during that time period.  However, the period of war begins as early as February 28, 1961 for a veteran who actually served in the Republic of Vietnam.  See 38 C.F.R. § 3.2 (2014).

During her February 2015 Board hearing, the appellant contended that the Veteran served in Vietnam during his period of active duty from 1963 to 1964.  The Veteran also made these contentions during his lifetime.  

Some personnel records have been obtained.  However, it does not appear that the Veteran's complete personnel records from this period of time are necessarily of record, and there is no indication that they do not exist or are otherwise unavailable.  These service personnel records, and/or any TDY orders demonstrating his presence in the Republic of Vietnam, must be obtained as they may be relevant to the claim.  38 C.F.R. § 3.159(c)(2).

The Veteran's Army Reserve records must also be obtained, as they also may have evidence that is relevant to this matter.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Army Reserve records.  If such records do not exist or are unavailable, a negative response must be obtained.  All efforts to locate these records must be documented in the record.

2.  Request that the Veteran's service personnel records from 1963 to 1964 be provided for inclusion in the claims folder.  If the requested personnel records cannot be located, a negative response must be obtained, and the appellant must be asked to complete and return NA Form 13075, Questionnaire About Military Service.  She should provide as much detail as she can about the Veteran's active service, including the dates of any known duty in the Republic of Vietnam or its inland waterways, and any other information that may assist VA in locating relevant personnel records.  The completed form must then be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), the service department, and/or any other appropriate agency, in an effort to reconstruct the outstanding records.  Specific requests must be made to all appropriate agencies for copies of any orders ordering the Veteran to temporary duty in the Republic of Vietnam.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

